Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION

Claims 1-20 are pending.

This action is response to the application filed on August 19, 2022.
 
Response to Amendment

This Notice of Allowance has been issued in response to applicant’s communication filed on August 19, 2022 in response to PTO Office Action. The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.

Claim Status

The instant application having Application has claims 1-20 pending in the application filed; all of which are ready for examination by the examiner.  

The Applicant’s arguments filed on 08/19/2022 with respect to the PTO Office Action have been fully considered and are persuasive.


Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art made of Guha et al (U.S. Pub. No. 2009/0164416) teaches for determining an evaluation metric value for a multi-class classifier with unknown label values, the method comprising: receiving, by a trained classifier system, one or more input data vectors. Guha et al (U.S. Pub. No. 2009/0164416) but fails to teach the following claimed features in combination with overall claimed limitations when interpreted in light of the specification.
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole does not show nor teach the trained classifier system capable of classifying input data vectors resulting in a plurality of result label values and respective probability vectors; predicting, based on the one or more received input data vectors, result label values and respective probability vectors using the trained classifier system; receiving feedback data, from one or more users, the feedback data comprising respective feedback label values; mapping at least some of the feedback label values to a respective highest probability dimension value of the related probability vector resulting in an index map; and determining, based on the index map, an evaluation metric value for the quality of the trained classifier system; and using a mean probability dimension value for input data vectors that correspond to feedback label values and unknown label values which are omitted from the index map and as specifically called for the claimed combinations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-20 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records. The above features in conjunction with all other limitations of the dependent and independent claims 1-20 are hereby allowed.

Claims 1-20 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ISAAC M WOO/Primary Examiner, Art Unit 2163